DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to more than one species of the generic invention. The species are the distinct antibodies (claims 1 and 45), conjugated to potentially different cytotoxic inhibitors (D), further in combination with proposed diverse additional therapeutic compounds (claims 21-24).  
The species are as follows: 
Species Election 1: A set of 6 complementarity determining regions (CDRs) (3 for the heavy and 3 for the light chain), each with an assigned sequence identifier. Upon election of the 6 CDRs, Applicant must indicate by assigned sequence identifier, the heavy/light variable regions and the heavy/light chains (claims 2 and 3) that correspond to the 6 CDRs, as well as which nucleic acid SEQ ID NO(s) correspond to the elected antibody sequences (claim 31);
Species Election 2: A specific antibody drug conjugate of formula C (claim 15 or claim 16), Applicant must select one immunoconjugate defined by a single structure wherein each element is chemically defined (i.e., Ab, R0, R1, R2, X1, X2, L1, L2, and D);
Species Election 3: It is believed that by default, Applicant will have selected a structural definition for D in specifying formula C above. Accordingly, for purposes of search, Applicant must elect one structural composition for D between the two listed in claims 13 and 14; and 
Species Election 4: A particular ‘additional therapeutic compound’ (claims 21 and 22) wherein if a costimulatory molecule is chosen, one is selected from among the agonists listed in claim 23, and wherein if a checkpoint inhibitor is chosen, one is chosen from among those listed in claim 24.

Applicant is required, in reply to this action, to elect a single species from each of Species Elections 1, 2, 3, and 4 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 20, 31, 34, 37, 39 and 49.
The species are independent and distinct because the possible antibodies that could be formed from the diverse lists of CDRs are numerous and varied. When mixed and/or matched with the diverse groups of secondary therapeutic compounds listed in claims 21-24, the resulting pharmaceutical compositions will have different pharmacokinetic and pharmacodynamic characteristics. The species of immunoconjugates are independent and distinct because they have different amino acid sequences and therefore different structures, i.e., materially different designs, which gives rise to potentially different chemical and physical properties. A search for one species will not necessarily provide art for other species. Practicing the methods will potentially require different steps because alternative antibodies and chemotherapeutic agents are contemplated for administration. In the alternate scenarios, various immunoconjugates are administered with a second agent that can be any number of therapeutics, ranging from costimulatory agonists to checkpoint inhibitors. Accordingly, the 
A telephone call requesting an oral election was not made regarding this restriction due to the complexity of the species election required.
Thus, Applicant is required under 35 U.S.C. 121 to elect a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and examination burden for the patentably distinct species as set forth above and because at least the following reasons apply:
(a) the examiner’s search of patent and non-patent literature databases involves searching no less than six (6) different sources, and the search would need to encompass art for different antibody-drug conjugates. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The prior art applicable to one species would not necessarily be applicable to another species. The species are also likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/GFN/Examiner, Art Unit 1647         

 /JOANNE HAMA/ Supervisory Patent Examiner, Art Unit 1647